                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

PAUL CARRILLO,

       Petitioner,

v.                                                                CV No. 19-880 WJ/CG

BETTY JUDD, Warden,

       Respondent.

                             ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Petitioner Paul Carrillo’s pro se 28 U.S.C. §

2241 habeas petition, (Doc. 1). In his Petition, Mr. Carrillo challenges a disciplinary

proceeding at the Cibola County Correctional Center. The filing is deficient because Mr.

Carrillo has not prepaid the $5.00 filing fee or, alternatively, filed an application to proceed

in forma pauperis along with a six-month account statement. See 28 U.S.C. § 1915. The

Court will allow Mr. Carrillo to cure this deficiency no later than April 28, 2020. He must

include the civil action number (19-cv-880 WJ-CG) on all papers filed in this case. Failure

to timely cure the deficiency will result in dismissal of this action without further notice.

       IT IS THEREFORE ORDERED that no later than April 28, 2020, Mr. Carrillo must

pay the $5.00 filing fee or, alternatively, file an application to proceed in forma pauperis.

       IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Mr. Carrillo a copy of

the form Application to Proceed In Forma Pauperis.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
